      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 1 of 23 Page ID #:745



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   Dung T. N.,                        )          NO. SA CV 20-975-E
                                        )
12                   Plaintiff,         )
                                        )
13        v.                            )          MEMORANDUM OPINION
                                        )
14   COMMISSIONER OF SOCIAL SECURITY    )          AND ORDER OF REMAND
     ADMINISTRATION,                    )
15                                      )
                     Defendant.         )
16   ___________________________________)
17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS
19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary
20   judgment are denied, and this matter is remanded for further
21   administrative action consistent with this Opinion.
22

23                                     PROCEEDINGS
24

25        Plaintiff filed a complaint on May 27, 2020, seeking review of
26   the Commissioner’s denial of benefits.        On June 18, 2020, the parties
27   consented to proceed before a United States Magistrate Judge.
28   Plaintiff filed a motion for summary judgment on January 28, 2021.
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 2 of 23 Page ID #:746



 1   Defendant filed a motion for summary judgment on April 7, 2021.               The

 2   Court has taken the motions under submission without oral argument.

 3   See L.R. 7-15; “Order,” filed May 28, 2020.
 4

 5                                      BACKGROUND
 6

 7          Plaintiff seeks disability insurance benefits beginning May 17,
 8   2015, based on allegations of back, arm and wrist pain, heart disease,
 9   chronic chest pain, diabetes, major depressive disorder, anxiety
10   disorder and insomnia (Administrative Record (“A.R.”) 231-32, 254-55,
11   266, 308).       Plaintiff’s last insured date was December 31, 2018 (A.R.
12   250).
13

14          An Administrative Law Judge (“ALJ”) reviewed the record and heard
15   testimony from Plaintiff and a vocational expert (A.R. 15-27, 75-
16   108).1       The ALJ found that Plaintiff has severe coronary artery

17   disease, status post coronary artery bypass graft in 2007, and severe
18   degenerative disc disease of the lumbar spine and cervical spine (A.R.
19   18).        The ALJ found “nonsevere” Plaintiff’s carpal tunnel syndrome
20   (A.R. 18-19).       The ALJ found that Plaintiff retains the residual
21   functional capacity to perform medium work with occasional climbing of
22   ramps/stairs and ladders/ropes/scaffolds, and occasional balancing,
23

24           1
               Plaintiff had filed a previous application for
25   benefits, which was denied for a time period ending May 16,
     2015 – the day before Plaintiff’s alleged onset date in the
26   present case. See A.R. 112-21 (prior ALJ’s adverse decision),
     126-29 (Appeals Council’s prior denial of review). Although the
27   present ALJ found no changed circumstances, the ALJ proceeded
     through the sequential analysis anew based on the updated record
28   (A.R. 16-27).

                                             2
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 3 of 23 Page ID #:747



 1   stooping, kneeling, crouching and crawling.         See A.R. 22-26 (giving

 2   significant weight to the non-examining state agency physicians’

 3   opinions, partial weight to a consultative examiner’s opinion, partial

 4   weight to a qualified medical examiner’s opinion, and little or no

 5   weight to the treating medical opinions).         In finding this capacity,

 6   the ALJ discounted Plaintiff’s testimony and statements regarding his

 7   subjective symptomatology as “not entirely consistent with the medical

 8   evidence and other evidence in the record” (A.R. 23).

 9

10        The ALJ found Plaintiff capable of performing his asserted past

11   relevant work as a soils engineer (Dictionary of Occupational Titles

12   (“DOT”) 024.161-010) as generally performed (A.R. 27 (adopting

13   vocational expert’s testimony at A.R. 94-107)).          Accordingly, the ALJ

14   denied benefits (A.R. 27).      The Appeals Council denied review

15   (A.R. 1-3).

16

17                                 STANDARD OF REVIEW

18

19        Under 42 U.S.C. section 405(g), this Court reviews the

20   Administration’s decision to determine if: (1) the Administration’s

21   findings are supported by substantial evidence; and (2) the

22   Administration used correct legal standards.         See Carmickle v.
23   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,
24   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,
25   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such
26   relevant evidence as a reasonable mind might accept as adequate to
27   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401
28   (1971) (citation and quotations omitted); see Widmark v. Barnhart, 454

                                             3
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 4 of 23 Page ID #:748



 1   F.3d 1063, 1067 (9th Cir. 2006).

 2

 3        If the evidence can support either outcome, the court may

 4        not substitute its judgment for that of the ALJ.           But the

 5        Commissioner’s decision cannot be affirmed simply by

 6        isolating a specific quantum of supporting evidence.

 7        Rather, a court must consider the record as a whole,

 8        weighing both evidence that supports and evidence that

 9        detracts from the [administrative] conclusion.

10

11   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and
12   quotations omitted).
13

14                                      DISCUSSION
15

16        Plaintiff contends, inter alia, that the ALJ erred in the
17   evaluation of Plaintiff’s testimony and statements regarding
18   Plaintiff’s subjective symptoms and claimed limitations.            For the
19   reasons discussed below, the Court agrees.
20

21   I.   Summary of the Medical Record
22

23        The medical record consists mostly of reports related to
24   Plaintiff’s workers’ compensation claim(s) and several actual
25   treatment notes.    Workers’ compensation physician Dr. Gary P. Jacobs
26   prepared two Internal Medicine Evaluation Reports dated April 29, 2015
27   (A.R. 385-89).    Plaintiff had complained of pain in his low back, arm,
28   chest and wrist, heartburn, gastrointestinal issues, headaches,

                                             4
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 5 of 23 Page ID #:749



 1   depression, anxiety, insomnia, difficulty with ramps, stairs, and

 2   rising from a seated position, difficulty with above-the-shoulder

 3   activities and numbness and tingling in his extremities (A.R. 385,

 4   387).   Dr. Jacobs diagnosed chest pain and hypertension, and Dr.

 5   Jacobs deferred any orthopedic diagnosis, and any work status

 6   evaluation, to Plaintiff’s primary treating physician (A.R. 386, 388).

 7

 8        Qualified Medical Examiner (“QME”) Dr. Norman Nakata reviewed

 9   medical records and prepared a summary and an evaluation dated

10   June 13, 2015 (A.R. 390-402).       Plaintiff had complained of stiffness

11   and pain in his cervical spine and lower back, headaches, weakness in

12   both hands, numbness and decreased feeling in his fingers, an

13   inability to sit longer than 30 minutes at a time, stand longer than

14   five minutes at a time, walk longer than 30 minutes at a time, and

15   lift 10 or more pounds (A.R. 396).          Plaintiff had high blood pressure,

16   atherosclerotic heart disease and had undergone cardiac surgery (A.R.

17   396).   On examination, Plaintiff had tenderness along his sternal

18   incision scar and in his cervical spine and shoulders, strength of 4/5

19   in the left hand and 5/5 in the right hand, positive carpal tunnel

20   signs and decreased sensation in the hands (A.R. 397-99).            Dr. Nakata

21   diagnosed cervical and lumbar strain, degenerative disease of the

22   cervical and lumbar spine, overuse syndrome and tendinitis in both

23   hands and wrists, and bilateral carpal tunnel syndrome (left greater

24   than right) (A.R. 400).      Dr. Nakata recommended an EMG/nerve

25   conduction study of Plaintiff’s bilateral upper extremities (A.R. 400,

26   403).   Dr. Nakata prepared a supplemental report dated October 28,

27   2015, opining that Plaintiff is precluded from heavy work and from

28   repetitive bending and stooping (A.R. 584-91).

                                             5
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 6 of 23 Page ID #:750



 1        Workers’ compensation physician Dr. Nimish Shah reviewed the

 2   record and prepared a Primary Treating Physician’s Narrative

 3   Reevaluation Report dated June 17, 2015 (A.R. 410-32).           Plaintiff had

 4   complained of neck pain radiating to the upper extremities with

 5   tingling, numbness, weakness, cramps and burning, bilateral wrist and

 6   hand pain, constant low back pain radiating to the lower extremities

 7   with tingling, numbness and pain, and sternal pain related to lifting

 8   (A.R. 410-11).    On examination, Plaintiff had slow, guarded gait,

 9   tenderness in the cervical spine, tenderness in the low back, positive

10   straight leg raising, inability to walk on toes and heels, positive

11   carpal tunnel compression testing with positive Tinel’s sign and

12   Phalen’s test, tenderness to the chest scar, grip strength of 20

13   pounds or less, hypoalgesia at C6-C7 and L5-S1, and mild weakness in

14   the upper and lower extremities (A.R. 419-21).          Dr. Shah diagnosed:

15   (1) possible cervical and lumbar sprain/strain with discogenic and

16   facet pain at C2-C3, C5-C6, L4-L5 and L5-S1; (2) possible bilateral

17   carpal tunnel syndrome versus bilateral upper extremity pain related

18   to cervical radiculopathy versus “double crush syndrome”;

19   (3) bilateral lumbosacral radicular pain; (4) keloid formation on the

20   chest surgery scar with tenderness; and (5) stress syndrome (anxiety,

21   depression, insomnia) (A.R. 422).       Dr. Shaw extended Plaintiff’s

22   temporary total disability through October 31, 2015 (A.R. 429, 457,

23   484, 515).

24

25        Psychologist/QME Dr. Nelson J. Flores prepared a Comprehensive

26   Permanent and Stationary Psychological Evaluation Report/Medical

27   Records Review dated September 24, 2015 (A.R. 522-73).           Dr. Flores

28   diagnosed major depressive disorder (single episode, mild),

                                             6
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 7 of 23 Page ID #:751



 1   generalized anxiety disorder, male hypoactive sexual desire disorder

 2   due to chronic pain, insomnia, stress-related physiological response

 3   affecting gastric disturbances, high blood pressure and headaches,

 4   which Plaintiff developed subsequent to work “overload,” stress and

 5   harassment in the workplace and chronic pain from work injuries (A.R.

 6   525).       On mental status examination, Plaintiff was cooperative,

 7   although sad, anxious, apprehensive, tense and preoccupied with

 8   physical symptoms and financial circumstances (A.R. 539-40).

 9   Plaintiff’s concentration was sometimes deficient (A.R. 540).            Dr.

10   Flores assessed a Global Assessment of Functioning (“GAF”) score of 58

11   (A.R. 544).2      Dr. Flores opined that Plaintiff should not be placed in
12   any work position where he could be at risk for industrial accident if
13   he becomes anxious and/or distracted, and Plaintiff should not work in
14   a position where he is required to handle stress and/or conflicts on a
15   regular basis while interacting with the public and/or coworkers (A.R.
16   552).
17

18           Dr. Nhan Nguyen treated Plaintiff with medications for
19   hypertension, diabetes and hyperlipidemia from October of 2014 through
20   August of 2015 (A.R. 332-33).       Dr. Nguyen’s treatment records are not
21   detailed.
22   ///
23

24           2
               The GAF scale is used by clinicians to report an
25   individual’s overall level of functioning. See American
     Psychological Association, Diagnostic and Statistical Manual of
26   Mental Disorders 34 (4th ed. 2000). A GAF of 51-60 indicates
     “[m]oderate symptoms (e.g., flat affect and circumstantial
27   speech, occasional panic attacks) or moderate difficulty in
     social, occupational, or school functioning (e.g., temporarily
28   falling behind in schoolwork).” Id.

                                             7
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 8 of 23 Page ID #:752



 1        Dr. Tuan Nguyen treated Plaintiff periodically from November of

 2   2015 through at least January of 2019, with medications for diabetes,

 3   coronary artery disease, exertional chest pain, shortness of breath

 4   and hypertension (A.R. 361-64, 620-79).         In May of 2017, Plaintiff

 5   reportedly was “clinically stable” (A.R. 636).          By October of 2017,

 6   Plaintiff reported that he was doing well, with no active complaints

 7   or cardiac symptoms (A.R. 629).       In April of 2018, Plaintiff reported

 8   that he could walk daily without chest pain, shortness of breath or

 9   dyspnea on exertion (A.R. 633).       In August of 2018, Plaintiff

10   reportedly was able to complete basic activities of daily living

11   without cardiopulmonary exertional symptoms (A.R. 643).           In January of

12   2019, however, Dr. Nguyen treated Plaintiff for shortness of breath

13   (A.R. 361-64, 676-79).     Plaintiff then complained of a history of

14   asthma with worsening “SOB” (shortness of breath), “DOE” (dyspnea on

15   exertion), and worsening bilateral hand tremor right more than left

16   (A.R. 361).    An EKG reportedly was normal, and Plaintiff was referred

17   for an echocardiogram and to neurology for a Parkinson’s Disease

18   evaluation (A.R. 363-64).

19

20        Dr. Tuan Nguyen completed a Cardiac Residual Functional Capacity

21   Questionnaire dated January 31, 2019 (A.R. 365-69).           Dr. Nguyen

22   diagnosed “CAD” (coronary artery disease) and “CHF” (congestive heart

23   failure) with “NYHA Class 3" (New York Heart Association

24   Classification), based on echo testing and Plaintiff’s history of

25   heart surgery (A.R. 365).      Dr. Nguyen reported that Plaintiff has

26   “substantial” chest pain exacerbated with exertion (A.R. 365).                Dr.

27   Nguyen indicated that Plaintiff has marked limitations of physical

28   activity, is capable of a low stress job, but frequently would have

                                             8
      Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 9 of 23 Page ID #:753



 1   symptoms severe enough to interfere with his attention and

 2   concentration (A.R. 365-66).

 3

 4        Dr. Tuan Nguyen also completed a Pulmonary Residual Functional

 5   Capacity Questionnaire dated July 31, 2019 (A.R. 371-75).            Dr. Nguyen

 6   diagnosed asthma with shortness of breath, chest tightness, rhonchi,

 7   episodic acute asthma and fatigue, with asthma attacks three times a

 8   year for 1-3 days precipitated by upper respiratory infection,

 9   allergens, exercise, irritants and cold air/change in weather (A.R.

10   371-72).   Dr. Nguyen again indicated that Plaintiff’s symptoms would

11   frequently interfere with his attention and concentration, but

12   Plaintiff would be capable of low stress jobs (A.R. 372).

13

14        In both residual functional capacity questionnaires, Dr. Nguyen

15   opined that, since November of 2016, Plaintiff: (1) could lift less

16   than 10 pounds; (2) could walk less than one block without rest or

17   severe pain; (3) could sit and stand/walk for less than two hours each

18   in an eight-hour workday; (4) could frequently twist, stoop,

19   crouch/squat, climb ladders and stairs; (5) would need to shift

20   positions at will from sitting, standing or walking; (6) would need to

21   take unscheduled breaks to lie down every two hours for 15 minutes;

22   and (7) would need to avoid all exposure to cigarettes, soldering

23   fluxes, solvents, cleaners, fumes, odors, gases, dust and chemicals

24   (A.R. 367-69, 373-75).

25

26        Dr. Vuong Nguyen and Physician’s Assistant (“PA”) Hong An Pham

27   treated Plaintiff with medications for diabetes, hypertension,

28   hyperlipidemia, coronary artery disease, exertional chest pain,

                                             9
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 10 of 23 Page ID #:754



 1   shortness of breath, and dyspnea on exertion from August of 2018

 2   through at least January of 2019 (A.R. 660-79).         Plaintiff’s

 3   medications included Flovent, Albuterol, Pseudoephedrine, Flonase,

 4   Zyrtec, Vascepa, Metformin, Lisonopril, Atorvastatin, Isosorbide

 5   mononitrate and Metroprolol (A.R. 664).        In January of 2019, Plaintiff

 6   complained of fatigue, muscle weakness and chest pain on exertion and

 7   with heavy lifting (A.R. 664).      Plaintiff returned later in January

 8   with disability forms to be completed, at which time his physical

 9   examination findings reportedly were within normal limits (A.R. 666).

10

11        PA Pham completed a Physical Residual Functional Capacity

12   Questionnaire dated February 7, 2019 (A.R. 377-83).          PA Pham

13   reportedly had treated Plaintiff every three months and as needed for

14   “CAD” (coronary artery disease), “SOB” (shortness of breath) on

15   exertion, insomnia, back pain with radiculopathy, diabetes,

16   hypertension, hyperlipidemia, fatigue, weakness and chest pain, for

17   which Plaintiff has a guarded prognosis (A.R. 377-78).           Plaintiff

18   reportedly had generalized weakness and fatigue and therefore could

19   not walk or stand for long periods of time or lift more than 10 pounds

20   (A.R. 377).   PA Pham reported that Plaintiff has limited range of

21   motion, muscle spasm, reflex changes, muscle weakness, impaired sleep,

22   grip strength of less than 10 pounds, depression and anxiety (A.R.

23   378-79).   PA Pham opined that Plaintiff’s symptoms frequently would

24   interfere with his attention and concentration (A.R. 379).           PA Pham

25   opined that Plaintiff: (1) could rarely lift less than 10 pounds;

26   (2) could sit for 10 minutes at a time and stand for five minutes at a

27   time; (3) could sit and stand/walk less than two hours each per day;

28   (4) would need to walk every 10 minutes; (5) must be able to shift

                                            10
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 11 of 23 Page ID #:755



 1   positions at will from sitting, standing and walking; (6) must take

 2   unscheduled breaks every two hours for 30 minutes; (7) must elevate

 3   his legs at all times; (8) must use a cane or other assistive device

 4   when standing/walking; (9) could rarely look down or up, or turn his

 5   head right or left or hold his head in a static position; (10) could

 6   rarely twist, stoop, crouch/squat or climb stairs and could never

 7   climb ladders; (11) could occasionally use his hands for reaching,

 8   handling, fingering, etc., and could occasionally use his feet (A.R.

 9   380-83).   PA Pham opined that Plaintiff would miss more than four days

10   of work per month (A.R. 383).

11

12        Meanwhile, consultative examiner Dr. Ernest A. Bagner, III, a

13   psychiatrist, prepared a Complete Psychiatric Evaluation dated

14   February 15, 2017 (A.R. 336-39).       Dr. Bagner did not review any

15   medical records (A.R. 337).      Plaintiff reported a history of

16   depression, anger, anxiety, tiredness and weakness, trouble

17   concentrating, memory problems, heart problems status post heart

18   attack with open heart surgery, diabetes, high blood pressure and

19   arthritis (A.R. 336).     Plaintiff reported that he walks around,

20   watches television, makes very simple meals and can dress and bathe

21   independently (A.R. 337-38).      On mental status examination, Plaintiff

22   was cooperative, although he appeared angry, had rapid speech, could

23   not recall any of three objects in five minutes, and could not spell

24   “world” (A.R. 338-39).     Dr. Bagner diagnosed a mood disorder (not

25   otherwise specified), and assigned a GAF of 60 with a fair prognosis

26   (A.R. 339).   Dr. Bagner opined that Plaintiff would have moderate

27   limits in following detailed instructions, interacting appropriately

28   with coworkers, supervisors and the public, and responding to work

                                            11
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 12 of 23 Page ID #:756



 1   pressures, and he would have mild limits in his daily activities and

 2   in his ability to follow simple instructions, comply with job rules

 3   such as safety rules and attendance rules and respond to changes in

 4   the work setting (A.R. 339).

 5

 6         Consultative examiner Dr. Jay Dhiman prepared an Internal

 7   Medicine Evaluation dated March 22, 2017 (A.R. 342-47).           It is not

 8   clear whether Dr. Dhiman reviewed any medical records as part of his

 9   evaluation.   Plaintiff reportedly complained of radiating low back

10   pain since 2013 from heavy lifting at work, a history of open heart

11   surgery in 2007, and diabetes since 2004 (A.R. 342-43).           Plaintiff

12   denied exertional chest pain and said he has occasional chest pain

13   with bending and movement (A.R. 343).        On examination, Plaintiff had a

14   grip strength of 10 pounds on the right and five pounds on the left,

15   tenderness in the lower lumbar spine at midline with limited range of

16   motion, tenderness of the costochondral joints bilaterally, and

17   otherwise normal findings (A.R. 343-46; see also A.R. 349 (lumbar
18   spine x-ray which showed evidence of moderate hypertrophic changes in
19   the lumbar spine with decrease in the L4-L5 disc level)).           Dr. Dhiman
20   observed that Plaintiff had a history of myocardial infarction status
21   post surgery (erroneously referenced as “status post cabbage”), a
22   history of diabetes, and tenderness on examination (A.R. 346).            Dr.
23   Dhiman did not make any diagnosis (A.R. 346). Dr. Dhiman opined that
24   Plaintiff would be capable of medium work with no sitting limits or
25   reaching/manipulation limits, but with no more than frequent bending,
26   crouching and stooping (A.R. 346).
27   ///
28   ///

                                            12
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 13 of 23 Page ID #:757



 1         State agency physicians reviewed the medical record in April and

 2   August of 2017 (A.R. 130-55).      These physicians opined that, although

 3   Plaintiff suffered from severe degenerative disc disease, he is

 4   capable of medium work with occasional postural limits (A.R. 130-55

 5   (assertedly giving great weight to the consultative examiners’

 6   opinions)).3

 7

 8   II.   The ALJ Materially Erred in the Evaluation of Plaintiff’s
 9         Testimony and Statements Regarding Plaintiff’s Subjective
10         Symptomatology and Claimed Limitations.
11

12         Plaintiff testified that he stopped working as a soil tester
13   because he no longer has sufficient lifting strength and because he
14   has heart problems, chest pain, asthma and “COPD” (chronic obstructive
15   pulmonary disease) (A.R. 81-85).       More specifically, Plaintiff stated
16   that he has: (1) chest pain that worsens when he lifts heavy objects,
17
           3
18              As noted above, in determining Plaintiff’s residual
     functional capacity, the ALJ gave: (1) “significant” weight to
19   the state agency physicians’ opinions finding Plaintiff capable
     of medium work (A.R. 25); (2) “partial” weight to Dr. Dhiman’s
20   opinion finding Plaintiff capable of medium work limited to no
21   more than frequent bending, crouching and stooping (A.R. 25);
     (3) “partial” weight to QME Nakata’s opinion that Plaintiff is
22   precluded from heavy work and repetitive bending and stooping
     (A.R. 26); (4) “little” weight to Dr. Tuan Nguyen’s opinion
23   finding Plaintiff capable of “less than sedentary work” as
     assertedly not consistent with the evidence as a whole (A.R. 26);
24   (5) “little” weight to PA Pham’s opinion finding Plaintiff
25   capable of “less than sedentary work” as assertedly not
     consistent with the evidence and because a physician’s assistant
26   is not an acceptable medical source (A.R. 26); (6) “little”
     weight to Dr. Bagner’s consultative examiner opinion that
27   Plaintiff has mental limitations (A.R. 20-21); and (7) no weight
     to Dr. Flores’ opinion that Plaintiff has mental limitations
28   (A.R. 21).

                                            13
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 14 of 23 Page ID #:758



 1   climbs stairs or walks too far; (2) neck pain which keeps him from

 2   looking up too long; (3) nerve damage in his arm that prevents him

 3   from writing a whole page; (4) some problems holding onto objects and

 4   using his hands; and (5) back pain which limits sitting to 20 minutes,

 5   standing to ten minutes and walking to two or three blocks (A.R. 86-

 6   87, 91-92).   Plaintiff also testified that he suffers from depression,

 7   which limits his socializing and concentration and which also

 8   manifests in problems such as losing his way home and being unable to

 9   follow a story when reading or watching television (A.R. 88-90).

10

11        In a Function Report - Adult form dated January 30, 2017,

12   Plaintiff reported that he had chronic pain preventing him from

13   lifting over 10 pounds, standing more than 10 minutes, or walking more

14   than 1/10 of a mile without rest, and that his condition prevented him

15   from paying attention for more than two minutes (A.R. 266-74).

16   Plaintiff reported that he spent his days walking “a little,” lying

17   down, making sandwiches or frozen dinners and doing laundry (for “4-5

18   min.”) (A.R. 267-69).     Plaintiff reported he had no problems with his

19   own personal care, but indicated he almost never went outside, other

20   than for groceries (A.R. 267, 269).

21

22        The ALJ discounted Plaintiff’s testimony and statements as

23   assertedly “not entirely consistent with the medical evidence and

24   other evidence in the record” (A.R. 23).        The ALJ stated that

25   Plaintiff’s assertions were “inconsistent with the evidence as a

26   whole,” which reportedly showed an “unremarkable” physical

27   examination, normal heart and lung functioning and no evidence of

28   neurological deficits, shortness of breath, or any need for an

                                            14
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 15 of 23 Page ID #:759



 1   assistive device to ambulate (A.R. 23-26).         The ALJ also observed that

 2   Plaintiff has been treated with pain medications, which reportedly had

 3   given Plaintiff “some improvement,” that Plaintiff’s heart condition

 4   assertedly was “stable,” and it “appear[ed]” that Plaintiff’s

 5   degenerative disc disease and coronary artery disease were “generally”

 6   “stable with medication” (A.R. 24-25).

 7

 8        Elsewhere in the ALJ’s written decision, the ALJ stated:

 9   (1) there assertedly was no evidence Plaintiff had decreased ability

10   to use his hands and Plaintiff reportedly was able to prepare simple

11   meals, do laundry, and manage his personal care without assistance

12   (A.R. 19 (citing A.R. 267 (Function Report - Adult form)); and

13   (2) there assertedly was no evidence that Plaintiff continued to seek

14   mental health treatment after his workers’ compensation case was

15   resolved (A.R. 20).    Thus, construing the ALJ’s decision liberally, it

16   appears that the ALJ discounted Plaintiff’s subjective testimony and

17   statements based on Plaintiff’s admitted daily activities, Plaintiff’s

18   failure to seek mental health treatment after his workers’

19   compensation case resolved, and asserted inconsistencies between

20   Plaintiff’s subjective complaints and the medical record, including

21   the medical treatment record.

22

23        Where, as here, an ALJ finds that a claimant’s medically

24   determinable impairments reasonably could be expected to cause some

25   degree of the alleged symptoms of which the claimant subjectively

26   complains (A.R. 23), any discounting of the claimant’s complaints must

27   be supported by “specific, cogent” findings.         See Berry v. Astrue, 622
28   F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834

                                            15
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 16 of 23 Page ID #:760



 1   (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th

 2   Cir. 1996) (indicating that ALJ must state “specific, clear and

 3   convincing” reasons to reject a claimant’s testimony where there is no

 4   evidence of malingering).4     Generalized, conclusory findings do not
 5   suffice.   See Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)
 6   (the ALJ’s credibility findings “must be sufficiently specific to
 7   allow a reviewing court to conclude the ALJ rejected the claimant’s
 8   testimony on permissible grounds and did not arbitrarily discredit the
 9   claimant’s testimony”) (internal citations and quotations omitted);
10   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ
11   must “specifically identify the testimony [the ALJ] finds not to be
12   credible and must explain what evidence undermines the testimony”);
13   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically
14   which symptom testimony is not credible and what facts in the record
15   lead to that conclusion.”); see also Social Security Ruling (“SSR”)
16   ///
17   ///
18   ///
19
           4
               In the absence of an ALJ’s reliance on evidence of
20   “malingering,” most recent Ninth Circuit cases have applied the
21   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
22   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
23   F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
     1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995,
24   1014-15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000
25   WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting
     earlier cases). In Ahearn v. Saul, 988 F.3d 1111, 1116 (9th Cir.
26   2021), the Ninth Circuit appeared to apply both the “specific,
     cogent” standard and the “clear and convincing” standard. In the
27   present case, the ALJ’s findings are insufficient under either
     standard, so the distinction between the two standards (if any)
28   is academic.

                                            16
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 17 of 23 Page ID #:761



 1   96-7p (explaining how to assess a claimant’s credibility), superseded,

 2   SSR 16-3p (eff. March 28, 2016).5

 3

 4        The ALJ’s stated reasons for discounting Plaintiff’s subjective
 5   testimony and statements are legally insufficient.          Turning first to
 6   Plaintiff’s daily activities, inconsistencies between admitted daily
 7   activities and claimed incapacity properly may impugn the accuracy of
 8   a claimant’s testimony and statements under certain circumstances.
 9   See, e.g., Thune v. Astrue, 499 Fed. App'x 701, 703 (9th Cir. 2012)
10   (ALJ properly discredited pain allegations as contradicting claimant’s
11   testimony that she gardened, cleaned, cooked, and ran errands);
12   Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th Cir. 2008)
13   (claimant’s “normal activities of daily living, including cooking,
14   house cleaning, doing laundry, and helping her husband in managing
15   finances” provided sufficient explanation for discounting claimant’s
16   testimony). Yet, it is difficult to reconcile Ninth Circuit opinions
17   discussing when a claimant’s admitted activities may and may not
18   justify a discounting of the claimant's testimony and statements.
19   Compare Stubbs-Danielson v. Astrue with Vertigan v. Halter, 260 F.3d
20   1044, 1049-50 (9th Cir. 2001) (“the mere fact that a plaintiff has
21   carried on certain daily activities, such as grocery shopping, driving
22

23        5
               Social Security Rulings (“SSRs”) are binding on the
     Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
24   (9th Cir. 1990). The appropriate analysis under the superseding
25   SSR is substantially the same as the analysis under the
     superseded SSR. See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7
26   (E.D. Cal. Dec. 5, 2016) (stating that SSR 16-3p “implemented a
     change in diction rather than substance”) (citations omitted);
27   see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir.
     2017) (suggesting that SSR 16–3p “makes clear what our precedent
28   already required”).

                                            17
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 18 of 23 Page ID #:762



 1   a car, or limited walking for exercise, does not in any way detract

 2   from her credibility as to her overall disability”); see also Diedrich
 3   v. Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017) (daily activities
 4   of cooking, cleaning, vacuuming, washing dishes, shopping and cleaning
 5   a cat’s litter box insufficient to discount the claimant’s subjective
 6   complaints).
 7

 8        In the present case, Plaintiff’s limited admitted daily
 9   activities do not significantly undermine his subjective complaints.
10   Although Plaintiff reported no difficulty with personal care and
11   indicated that he could make sandwiches or frozen meals and do laundry
12   for a few minutes at a time, none of these activities necessarily
13   contradict Plaintiff’s claimed inability to function as required in a
14   work setting, including a claimed inability to use his hands
15   sufficiently to work at a job.      Thus, Plaintiff’s limited admitted
16   daily activities do not furnish a legally sufficient reason to
17   discount his subjective complaints.         See Revels v. Berryhill, 874 F.3d
18   648, 667-68 (9th Cir. 2017).
19

20        With respect to Plaintiff’s asserted failure to seek mental
21   health treatment after his workers’ compensation case resolved, an ALJ
22   sometimes may discount a claimant’s allegations based on a claimant’s
23   failure to seek treatment or follow a prescribed course of treatment.
24   See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (in
25   assessing claimant’s credibility, ALJ may properly rely on
26   “unexplained or inadequately explained failure to seek treatment or to
27   follow prescribed course of treatment”).        However, “it is a
28   questionable practice to chastise one with a mental impairment for the

                                            18
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 19 of 23 Page ID #:763



 1   exercise of poor judgment in seeking rehabilitation.”          Nguyen v.

 2   Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (citation omitted).               In
 3   this case, there is no suggestion that Plaintiff failed to follow
 4   mental health treatment recommendations when treatment was available.
 5   On this record, Plaintiff’s asserted failure to seek mental health
 6   treatment after his workers’ compensation case resolved is not a
 7   legally sufficient reason to reject Plaintiff’s testimony that his
 8   depression causes him to have significant issues with concentration.
 9

10        With respect to perceived inconsistencies between Plaintiff’s
11   subjective complaints and the objective medical record, such perceived
12   inconsistencies are not in themselves legally sufficient reasons for
13   discounting Plaintiff’s testimony and statements.          An asserted lack of
14   objective medical evidence can be a factor in discounting a claimant’s
15   subjective complaints, but cannot “form the sole basis.”           See Burch v.
16   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); Rollins v. Massanari, 261
17   F.3d 853, 857 (9th Cir. 2001).      To the extent the ALJ stated other
18   reasons for rejecting Plaintiff’s testimony, as discussed above, those
19   other stated reasons are infirm.       Thus, the ALJ’s reliance on any
20   alleged inconsistency between Plaintiff’s subjective complaints and
21   the objective medical evidence cannot properly support the ALJ’s
22   decision.   See id.
23

24        Even if the law permitted an ALJ to rely solely on
25   inconsistencies between a claimant’s subjective complaints and the
26   objective medical evidence, the ALJ’s reasoning in the present case
27   would still be deficient.      As summarized above, the medical record
28   includes diagnoses and examination findings consistent, rather than

                                            19
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 20 of 23 Page ID #:764



 1   inconsistent, with Plaintiff’s subjective complaints.          Diagnoses

 2   include cervical and lumbar strain, degenerative disc disease, overuse

 3   syndrome and tendinitis of both hands and wrists, bilateral carpal

 4   tunnel syndrome (left greater than right), asthma, shortness of

 5   breath, chest tightness and rhonchi.        Examination findings include

 6   significant pain and limited range of motion, as well as positive test

 7   results on straight leg raising and carpal tunnel testing.           Thus,

 8   Plaintiff’s subjective complaints are not necessarily inconsistent

 9   with the objective medical evidence.6

10

11         The Court is unable to conclude that the ALJ’s failure to state
12   legally sufficient reasons for discounting Plaintiff’s subjective
13   complaints was harmless.     “[A]n ALJ’s error is harmless where it is
14   inconsequential to the ultimate non-disability determination.”            Molina
15   v. Astrue, 674 F.3d at 1115 (citations and quotations omitted).               Here,
16   the vocational expert did testify that a person limited to light work
17   with occasional use of the hands and limited neck motion could perform
18   Plaintiff’s past relevant work as a soils engineer (A.R. 104–05; see
19   also DOT 024.161-010, Engineer, Soils, 1991 WL 646509 (4th Ed. R.
20   1991) (listing job requirements)).       However, the vocational expert
21   also testified that, if Plaintiff were limited to sedentary work,
22   there would be no skills transferrable to sedentary work and no jobs
23   ///
24

25         6
               To the extent Defendant may suggest additional reasons
26   not expressly specified by the ALJ for discounting Plaintiff’s
     subjective complaints, the Court may not rely on any such
27   reasons. See Pinto v. Massanari, 249 F.3d 840, 847 (9th Cir.
     2001) (the court “cannot affirm the decision of an agency on a
28   ground that the agency did not invoke in making its decision”).

                                            20
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 21 of 23 Page ID #:765



 1   Plaintiff could perform (A.R. 106).7        There is no substantial evidence

 2   in the record that a person as limited as Plaintiff claims to be could

 3   perform any job.

 4

 5   III. Remand is Appropriate.
 6

 7        Because the circumstances of this case suggest that further
 8   administrative proceedings could remedy the ALJ’s errors, remand is
 9   appropriate.   See McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011);
10   see generally INS v. Ventura, 537 U.S. 12, 16 (2002) (upon reversal of
11   an administrative determination, the proper course is remand for
12   additional agency investigation or explanation, except in rare
13   circumstances); Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017)
14   (reversal with a directive for the immediate calculation of benefits
15   is a “rare and prophylactic exception to the well-established ordinary
16   remand rule”); Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)
17   (“Unless the district court concludes that further administrative
18   proceedings would serve no useful purpose, it may not remand with a
19   direction to provide benefits”); Treichler v. Commissioner, 775 F.3d
20   1090, 1101 n.5 (9th Cir. 2014) (remand for further administrative
21   proceedings is the proper remedy “in all but the rarest cases”);
22   Harman v. Apfel, 211 F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531
23

24        7
               A person of “advanced age” (i.e., over age 55) who is
25   limited to sedentary work, and who has a high school education
     with no transferrable skills, is conclusively presumed to be
26   disabled under the Medical Vocational guidelines, 20 C.F.R. Pt.
     404, Subpt. P, App. 2 (“the Grids”). See Grid Rule 201.06; see
27   also Cooper v. Sullivan, 880 F.2d 1152, 1157 (9th Cir. 1989) (a
     conclusion of disability, directed by the Grids, is irrebutable).
28   Plaintiff is of “advanced age” (A.R. 231).

                                            21
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 22 of 23 Page ID #:766



 1   U.S. 1038 (2000) (remand for further proceedings rather than for the

 2   immediate payment of benefits is appropriate where there are

 3   “sufficient unanswered questions in the record”); Connett v. Barnhart,
 4   340 F.3d 871, 876 (9th Cir. 2003) (“Connett”) (remand is an option
 5   where the ALJ fails to state sufficient reasons for rejecting a
 6   claimant’s excess symptom testimony); but see Orn v. Astrue, 495 F.3d
 7   625, 640 (9th Cir. 2007) (citing Connett for the proposition that
 8   “[w]hen an ALJ’s reasons for rejecting the claimant’s testimony are
 9   legally insufficient and it is clear from the record that the ALJ
10   would be required to determine the claimant disabled if he had
11   credited the claimant’s testimony, we remand for a calculation of
12   benefits”) (quotations omitted); see also Brown-Hunter v. Colvin, 806
13   F.3d 487, 495-96 (9th Cir. 2015) (discussing the narrow circumstances
14   in which a court will order a benefits calculation rather than further
15   proceedings); Ghanim v. Colvin, 763 F.3d 1154, 1166 (9th Cir. 2014)
16   (remanding for further proceedings where the ALJ failed to state
17   sufficient reasons for deeming a claimant’s testimony not credible);
18   Vasquez v. Astrue, 572 F.3d 586, 600-01 (9th Cir. 2009) (a court need
19   not “credit as true” improperly rejected claimant testimony where
20   there are outstanding issues that must be resolved before a proper
21   disability determination can be made).        There are outstanding issues
22   that must be resolved before a proper disability determination can be
23   made in the present case.
24   ///
25   ///
26   ///
27   ///
28   ///

                                            22
     Case 8:20-cv-00975-E Document 18 Filed 04/13/21 Page 23 of 23 Page ID #:767



 1                                     CONCLUSION

 2

 3        For all of the foregoing reasons,8 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded
 5   for further administrative action consistent with this Opinion.
 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.
 8

 9              DATED: April 13, 2021.
10

11
                                                    /S/
12                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
          8
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                            23
